33 Mich. App. 325 (1971)
189 N.W.2d 750
PEOPLE
v.
HOCQUARD
Docket No. 10231.
Michigan Court of Appeals.
Decided April 29, 1971.
Leave to appeal denied August 17, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Luvenia D. Dockett, Assistant Prosecuting Attorney, for the people.
Larry S. Davidow, for defendant on appeal.
Before: J.H. GILLIS, P.J., and FITZGERALD and T.M. BURNS, JJ.
Leave to appeal denied August 17, 1971. 385 Mich. 781.
PER CURIAM.
Defendant and two others were charged with committing an armed robbery.[1] A separate trial was granted on defendant's motion. The codefendants pled guilty to lesser included offenses and the defendant was convicted of the major charge by a jury.
During the trial the prosecution called one of the codefendants to testify under the mistaken assumption that the codefendant was indorsed on the information. The defense objected and the prosecution moved for indorsement. The trial court allowed the indorsement, but granted a continuance of three days so that defense counsel might prepare the defense in light of this indorsement. Defense counsel indicated that this would be sufficient time to prepare the defense.
*327 On appeal defendant asserts that indorsement of the codefendant was an abuse of discretion. Since the purpose of requiring indorsement is to allow the defendant to prepare for trial, any error must be measured by the extent that that right was impaired. People v. Lee (1943), 307 Mich. 743; People v. Rowls (1970), 28 Mich. App. 190. Since a continuance was granted and defense counsel indicated that it would be sufficient to prepare for the witness, no error resulted from the late indorsement.
Defendant next asserts that the failure by the prosecution to produce certain memoranda made by a witness and by the investigating police officer resulted in reversible error. The destruction of preliminary notes does not deprive the defendant of an effective means of cross-examination. People v. Gorka (1969), 381 Mich. 515. Since the witness and the police officer were extensively cross-examined by defense counsel, the fact that the memoranda made by these persons was not available did not result in reversible error.
The balance of defendant's assignments of error are without sufficient merit to warrant discussion.
Affirmed.
NOTES
[1]  MCLA § 750.529 (Stat Ann 1971 Cum Supp § 28.797).